Title: To James Madison from John Ridgely, 8 July 1807
From: Ridgely, John
To: Madison, James



Sir
Leghorn July 8th. 1807.

I have the honor to inform you that Consul Davis arrived in Tripoli on the 6th. of May.  I left there on the 12th. and arrived here a few days since in the U. S. S. Constitution, Come. Campbell.
I embrace this favorable opportunity of passing two or three months in the most interesting part of the world, and hope this step will not be disapprobated by you.
I profit by this occasion of renewing to you the assurances of my high respect.

John Ridgely

